DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on October 5, 2022 is acknowledged.  The traversal is on the ground(s) that claim 38 should be included in Group I.  This is found persuasive because and therefore claim 38 has been examined with Group I. However, there is no traversal with respect to claims 17-18 which remain with Group II and therefore the requirement is still deemed proper and is made FINAL.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hart et al. (WO 2016/067502, hereafter Hart).
	With respect to claim 1, Hart teaches a method of operating a transfer printer configured to transfer ink from a printer ribbon (2) to a substrate (10) which is transported along a predetermined substrate path adjacent to the printer, the printer comprising: a tape drive comprising two tape drive motors (3b, 4b), two tape spool supports on which said spools of ribbon may be mounted, each spool (3, 4) being drivable by a respective one of said motors; a printhead (7) being displaceable towards and away from the predetermined substrate path and being arranged to, during printing, contact one side of the ribbon to press an opposite side of the ribbon into contact with a substrate on the predetermined substrate path, and a printing surface (page 8, lines 11-23, Fig. 1); and a controller configured to control the tape drive to transport ribbon between the first and second ribbon spools; the method comprising: controlling the tape drive to perform a ribbon movement in which ribbon is transported between first and second ribbon spools along a ribbon path, the ribbon path having a first length during a first part of said ribbon movement, and a second length during a second part of said ribbon movement, a transition from the first length to the second length being caused by a displacement of the printhead towards and away from the printing surface, wherein control of at least one of the tape drive motors is based upon data indicative of the first and second lengths. (page 10, line 16 –page 12, line 20)
	With respect to claim 2, Hart teaches control of the at least one of the tape drive motors is based upon data indicative of a position of the printhead. (page 10, line 16 –page 12, line 20)
With respect to claim 3, Hart teaches the at least one tape drive motor is controlled based upon data indicative of a change in the length of the ribbon path, said data indicative of a change in the length of the ribbon path being determined based upon said data indicative of the position of the printhead. (page 10, line 16 –page 12, line 20)
With respect to claim 4, Hart teaches when the printhead is displaced so as to cause the ribbon to come into contact with the substrate, the controller is configured to control the at least one tape drive motor to increase the amount of ribbon extending between the spools. (page 10, line 16 –page 12, line 20)
With respect to claim 5, Hart teaches when the printhead is displaced so as to cause the ribbon to come out of contact with the substrate, the controller is configured to control the at least one tape drive motor to reduce the amount of ribbon extending between the spools. (page 10, line 16 –page 12, line 20)
With respect to claim 6, Hart teaches the printer further comprises a printhead drive apparatus, the method comprising: controlling the printhead drive apparatus to drive the printhead towards and away from the predetermined substrate path, and generating the data indicative of a change in the length of the ribbon path based upon a property of the printhead drive apparatus. (page 10, line 16 –page 12, line 20)
With respect to claim 7, Hart teaches the printhead drive apparatus comprises a printhead motor. (page 10, line 16 –page 12, line 20)
With respect to claim 8, Hart teaches the printer further comprises a sensor configured to generate a signal indicative of an angular position of the output shaft of the printhead motor. (page 10, line 16 –page 12, line 20)
With respect to claim 9, Hart teaches the data indicative of the position of the printhead is based upon the generated signal indicative of the angular position of the output shaft of the printhead motor. (page 10, line 16 –page 12, line 20)
With respect to claim 10, Hart teaches the data indicative of the position of the printhead is further based upon further data indicative of a printhead position. (page 10, line 16 –page 12, line 20)
With respect to claim 11, Hart teaches when a predetermined condition is satisfied, the data indicative of the position of the printhead is based upon the generated signal indicative of the angular position of the output shaft of the motor, and when the predetermined condition is not satisfied, the data indicative of the position of the printhead is based upon the further data indicative of a printhead position. (page 10, line 16 –page 12, line 20)
With respect to claim 12, Hart teaches during a ribbon transport operation, controlling a first one of the tape drive motors to rotate at a first predetermined angular velocity to cause an amount of the ribbon to be paid out and a second one of the tape drive motors to rotate at a second predetermined angular velocity to cause an amount of the tape to be taken up, wherein at least one of the first and second predetermined angular velocities is modified during said ribbon transport operation based upon the data indicative of a position of the printhead. (page 10, line 16 –page 12, line 20)
With respect to claim 13, Hart teaches controlling the tape drive motors to cause a length of tape to be added to or subtracted from a tape extending between the spools, the length of tape being calculated based upon the data indicative of the first and second lengths. (page 10, line 16 –page 12, line 20)
With respect to claim 14, Hart teaches the method comprises performing a printing cycle, the printing cycle comprising the steps of: controlling the tape drive to perform a ribbon movement in which ribbon is transported between first and second ribbon spools along a ribbon path; displacing the printhead relative to the printing surface; generating data indicative of a change in the length of the ribbon path based upon data indicative of the position of the printhead during said displacing; modifying a control signal for at least one of the tape drive motors to cause the amount of ribbon between the first and second ribbon spools to be adjusted by an amount based upon the data indicative of a change in the length of the ribbon path. (page 10, line 16 –page 12, line 20)
With respect to claim 15, Hart teaches the method comprises: displacing the printhead towards the printing surface; when the printhead is pressed against the printing surface, controlling the printhead to be energised to transfer ink from the ribbon to the substrate; generating data indicative of a first change in the length of the ribbon path based upon data indicative of the position of the printhead during said displacing of the printhead towards the printing surface; applying a first adjustment to the amount of ribbon between the first and second ribbon spools by energising at least one of the tape drive motors to cause the amount of ribbon between the first and second ribbon spools to be adjusted by a first amount based upon the data indicative of the first change in the length of the ribbon path; displacing the printhead away from the printing surface; generating data indicative of a second change in the length of the ribbon path based upon data indicative of the position of the printhead during said displacing of the printhead away from the printing surface; and applying a second adjustment to the amount of ribbon between the first and second ribbon spools by energising the tape drive motors to cause the amount of ribbon between the first and second ribbon spools to be adjusted by a second amount based upon the data indicative of the second change in the length of the ribbon path. (page 10, line 16 –page 12, line 20)
With respect to claim 16, Hart teaches the method further comprises moving ribbon past the printhead in a printing direction when the printhead is pressed against the printing surface, wherein each of the first and second adjustments are applied during said movement of the ribbon. (page 10, line 16 –page 12, line 20)
With respect to claim 37, Hart teaches transfer printer configured to transfer ink from a printer ribbon (2) to a substrate (10) which is transported along a predetermined substrate path adjacent to the printer comprising: a tape drive for transporting ribbon between first and second ribbon spools along a ribbon path, the tape drive comprising two tape drive motors (3b, 4b) , two tape spool supports on which said spools (3, 4) of ribbon may be mounted, each spool being drivable by a respective one of said motors; a printhead (7) being displaceable towards and away from the predetermined substrate path and being arranged to, during printing, contact one side of the ribbon to press an opposite side of the ribbon into contact with a substrate on the predetermined substrate path, and a printing surface (page 8, lines 11-23, Fig. 1); a monitor arranged to generate an output indicative of movement of the printhead relative to the printing surface; and a controller arranged to generate data indicative of a position of the printhead based upon said output and further data indicative of a printhead position. (page 10, line 16 –page 12, line 20)
With respect to claim 38, Hart teaches transfer printer configured to transfer ink from a printer ribbon (2) to a substrate (10) which is transported along a predetermined substrate path adjacent to the printer, the printer comprising: a tape drive comprising two tape drive motors (3b, 4b), two tape spool supports on which said spools (3, 4) of ribbon may be mounted, each spool being drivable by a respective one of said motors; a printhead (7) being displaceable towards and away from the predetermined substrate path and being arranged to, during printing, contact one side of the ribbon to press an opposite side of the ribbon into contact with a substrate on the predetermined substrate path, and a printing surface (page 8, lines 11-23, Fig. 1); and a controller configured to control the tape drive to transport ribbon between the first and second ribbon spools, the controller being further configured to: control the tape drive to perform a ribbon movement in which ribbon is transported between first and second ribbon spools along a ribbon path, the ribbon path having a first length during a first part of said ribbon movement, and a second length during a second part of said ribbon movement, a transition from the first length to the second length being caused by a displacement of the printhead with respect to the printing surface; wherein control of at least one of the tape drive motors is based upon the first and second lengths. (page 10, line 16 –page 12, line 20)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,647,679, US 7,150,572, US 2010/0172682 and US 11,260,650 each teach a printer with ribbon transport control having similarities to the claimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853